Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 31, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00790-CV



     IN RE COASTAL SALVADORAN POWER, LTD. AND COASTAL
                     NEJAPA, LTD., Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                23rd District Court
                             Brazoria County, Texas
                          Trial Court Cause No. 21815-B

                          MEMORANDUM OPINION

      On October 1, 2014, relators Coastal Salvadoran Power, Ltd. and Coastal
Nejapa, Ltd. filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this
court to compel the Honorable Ben Hardin, presiding judge of the 23rd District
Court of Brazoria County, to order the special master to review the subject emails
for responsiveness to relators’ discovery requests and require real parties in interest
to produce the emails found by the Special Master to be responsive to relators at
least thirty days before trial.

       Relators have not established their entitlement to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        2